Citation Nr: 1426211	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In June 2013, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is related to noise exposure while in service as a field artilleryman.  A March 2011 VA audiology examination report found that "at least a portion of the Veteran's current tinnitus is due to noise exposure while in the military."  The examiner opined that the Veteran's bilateral hearing loss was not related to military service because there were no decreased hearing thresholds noted between the Veteran's pre-induction and separation hearing tests and the Veteran's hearing was normal at separation from service.  

Even if disabling hearing loss is not demonstrated at separation, a Veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The lack of any evidence showing that the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Therefore, the critical question is whether the Veteran has a current hearing loss disability that is causally related to noise exposure during service.  Since the April 2011 VA examiner's opinion is premised, at least in part, on the fact that audiological testing during the Veteran's separation examination did not show hearing loss, the Veteran should be given a new VA examination to determine whether his current bilateral hearing loss is causally related to noise exposure during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Although the Veteran submitted a private opinion dated July 2011, which found that "military exposure was likely the cause of his current bilateral sensorineural hearing loss," the private doctor did not provide a rationale for his opinion.  Therefore, another examination is necessary to evaluate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his bilateral hearing loss.  The Veteran's claims file and any pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral hearing loss disability is related to noise exposure during service.  The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service.  

A complete rationale should be provided for all opinions offered and the examiner's rationale should not be premised solely on the fact that the Veteran's separation examination did not show hearing loss.  

The examiner should also address the literature and private opinion that the Veteran submitted in support of his claim. The articles are entitled "Current Occupational & Environmental Medicine," and "Military Noise Environments."  The private opinion was provided by Dr. O.F. and is dated July 2011. 

The medical basis for all conclusions reached should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



